UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 8, 2007 Storm Cat Energy Corporation (Exact Name of Registrant as Specified in Charter) British Columbia, Canada 001-32628 06-1762942 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1125 17th Street, Suite 2310, Denver, Colorado 80202 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (303)991-5070 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 8, 2007, Storm Cat Energy Corporation issued a news release announcing its financial and operational results for its quarter endedSeptember 30, 2007. A copy of the new release is furnished to the Securities and Exchange Commission (“SEC”) with this Current Report on Form8-K as Exhibit99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 P News Release, dated November 8, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STORM CAT ENERGY CORPORATION Date:November 8, 2007 By: /s/Paul Wiesner Paul Wiesner Chief Financial Officer Exhibit Index Exhibit No. Description 99.1 P News Release, datedNovember 8, 2007.
